Citation Nr: 1027568	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), to include whether the claim should be 
referred to the Director, Compensation and Pension Service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1951 to December 
1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The issue regarding extraschedular evaluation is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is rated as 40 percent disabled for degenerative 
disc disease of the cervical spine, 10 percent disabled for 
weakness and decreased sensation in the right upper extremity, 
and 10 percent disabled for paresthesias in the left upper 
extremity. 

2.  The Veteran does not meet the objective criteria noted under 
38 C.F.R. § 4.16(a) for assignment of a TDIU.  

3.  The medical evidence of record indicates that the Veteran's 
service-connected disorders may cause him to be unemployable, 
which therefore warrants referral for extraschedular 
consideration under 38 C.F.R. § 4.16(b).  





CONCLUSIONS OF LAW

1.	Because the Veteran's combined disability rating is 50 
percent, the criteria for a total disability rating 
based on individual unemployability due to service-
connected disabilities have not been met.  38 C.F.R. § 
4.16(a) (2009).

2.	The criteria for referral to the Director, Compensation 
and Pension Service, for extra-schedular consideration 
of the Veteran's claim of unemployability due to 
service-connected disability are met. 38 C.F.R.  §§ 4.3, 
4.16(b) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with three VCAA notification letters 
dated between July 2004 and June 2008.  38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  The Veteran was informed of the elements of his 
claim, and of the evidence necessary to substantiate the claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009) (notice 
need not be Veteran specific, provide alternative diagnostic 
codes or ask the Veteran to submit evidence indicative of daily 
life impairment).  The Veteran was advised of the respective 
duties of the VA and of the Veteran in obtaining evidence needed 
to substantiate his claim.  VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also 73 Fed. Reg. 23353 (the requirement of requesting that 
the claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary [effective 
May 30, 2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And, though the Veteran was not provided with 
complete VCAA notification prior to the adverse rating decision 
on appeal, following full notification the RO readjudicated his 
claim in supplemental statements of the case of record.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (a timing error may be cured by a new VCAA 
notification letter followed by a readjudication of the claim).  
Based on this background, the Board finds VA's untimely notice in 
this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran has undergone VA medical examinations for his service-
connected disorders.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  The Merits of the Claim for a TDIU

The Veteran claims entitlement to a TDIU.  In the February 2006 
rating decision on appeal, the RO denied the Veteran's claim.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.  
Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the Veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. § 
3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  

The Veteran is service connected for three disorders.  He is 
rated as 40 percent disabled for degenerative disc disease of the 
cervical spine, 10 percent disabled for weakness and decreased 
sensation in the right upper extremity, and 10 percent for 
paresthesias in the left upper extremity.  Under the objective 
criteria, the Veteran is not eligible for a TDIU.  Although he is 
rated as 40 percent disabled for one disorder, the Veteran's 
combined disability rating is not 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  Rather, his current combined rating is 
50 percent.  See 38 C.F.R. § 4.25.  

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), it then becomes necessary to consider the Veteran's 
claim under § 4.16(b) subjective criteria.  It is the established 
policy of VA that all Veterans who are unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Therefore, submission to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration is warranted in all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in § 4.16(a).  
Id.

The evidence of record addressing the issue of the Veteran's 
employability is found in the Veteran's own statements, in VA 
treatment records, and in a VA compensation examination report 
dated in December 2007.  Based on this evidence, the Board finds 
further assessment of the TDIU claim warranted.  38 C.F.R. § 
4.16(b).    

With his own statements of record, the Veteran provides evidence 
in support of his claim.  He contends that he is unemployable 
because of pain and limitation associated with his cervical spine 
disorder.  In his May 2010 Board hearing, the Veteran described 
the way in which his neck pain frustrates his attempts to work.  

Laypersons are generally not capable of opining on matters 
requiring medical knowledge (e.g., whether a disorder relates to 
service).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  But lay testimony is competent to establish the presence 
of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  As such, the Board finds the Veteran's lay 
statements regarding the nature of his disability to be probative 
evidence in determining whether an extraschedular rating should 
be awarded here.  

The December 2007 VA examiner supported the Veteran's claim to 
unemployability, moreover.  The examiner indicated a review of 
the claims file.  He noted that the Veteran fractured his neck 
during service.  He noted current medical findings indicating 
severe right neuroforamenal narrowing in the Veteran's cervical 
spine and multiple level degenerative disc disease.  He noted the 
Veteran's complaints of mid-line neck pain with radiation into 
his scapular region, and into his upper extremities.  He noted 
the Veteran's pain on turning and twisting activities.  He noted 
the Veteran's difficulty while driving due to restricted range of 
motion in his neck.  He noted positive Adson's sign.  He 
described the Veteran's pain and radiation as chronic.  He stated 
that the Veteran's disabilities would present difficulties with 
traveling, working at a computer, giving talks, and making 
presentations.  The examiner stated, "most of these tasks would 
be difficult on a full-time basis because of the ongoing neck 
pain, the limitation of motion to his neck and difficulty holding 
his head in 1 position, as well as carrying equipment and 
material....  Also, prolonged sitting in 1 position is difficult 
for him and writing and reading."    

In sum, the evidence of record that specifically addresses the 
issue of employability tends to favor the Veteran's claim.  
Although the objective criteria are unmet under § 4.16(a), the 
evidence nevertheless indicates that the Veteran may be "unable 
to secure or follow a substantially gainful occupation by reason 
of" his service-connected neck disorder and its service-
connected residuals.  See 38 C.F.R. § 4.16(b).  

Importantly, the Board has no authority to assign a TDIU rating 
under 4.16(b) where a claimant does not meet the schedular 
requirements of 4.16(a).  See Barringer v. Peake, 22 Vet. App. 
242, 244 (2008) (the Board may not assign an extraschedular 
rating in the first instance).  The code clearly provides that a 
claim for extraschedular consideration under 38 C.F.R. § 4.16(b) 
must be determined by the Director, Compensation & Pension 
Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, 
the Board addresses this issue further in the remand section of 
this decision below.  


ORDER

1.	 Entitlement to a TDIU under 38 C.F.R. § 4.16(a) is denied.   

2.	Entitlement to referral to the Director, Compensation and 
Pension Service, for extra-schedular consideration of a 
total rating based on individual unemployability is 
granted.

REMAND

Consideration for an extraschedular rating under 38 C.F.R. 
§ 4.16(b) is warranted here.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.    The claim for a TDIU under 38 C.F.R. 
§ 4.16(b)  is to be submitted to the 
Director, Compensation and Pension 
Service.  

2.  If the determination remains adverse 
to the Veteran, the Veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  Each should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


